DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 12-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torisawa et al (US 2015/0290403) in view of Sekino et al (US 5,328,458).
Regarding claim 1, Torisawa discloses a system comprising: a medical appliance 70; a primary pressure sensor 128 positioned on, in, or through the medical appliance, the primary pressure sensor configured to determine a pressure of a patient cavity (¶83); a backup pressure sensor 129; and an insufflator 66 operable to supply insufflation fluid to the patient cavity, the insufflator being communicatively coupled to the primary pressure sensor, the insufflator comprising: a processor (¶95); a computer-readable media (¶95) having logic stored thereon (¶95), the logic operable, when executed on the processor, to: receive pressure measurements from the primary 
While Torisawa substantially discloses the invention as claimed, it does not disclose the primary pressure sensor positioned on, in, or through the medical appliance.
Sekino discloses a primary pressure sensor 222 positioned both on and in a trocar (figs 21 and 22). The sensor allows for pressure sensing in the cavity to be inflated, without initially contacting the gas a further means of deciding on an appropriate insufflation rate (Col.18 ll 39-56).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Torisawa such that the primary pressure sensor (by adding an additional sensor to the existing sensor 128 and 129) is positioned both on and in the trocar as taught by Sekino as a further means of deciding on an appropriate insufflation rate.
Regarding claim 3, wherein the medical appliance is a trocar (fig 4).  
Regarding claim 4, while Torisawa substantially discloses the invention as claimed, it does not disclose wherein the medical appliance is one of: a needle; a stapler; a grasper; a pair of scissors; a scalpel; a cutter; an electrode; and an end seal. Torisawa does disclose the medical appliance/insertion assisting tool 70 as being used to introduce the endoscope 10. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the medical appliance/insertion assisting tool with a sharpened end, also making it a needle, to assist in the insertion assisting tool’s initial placement.
Regarding claim 5, wherein the medical appliance is one of: a multiple access port; and a single access port (fig 6).  
Regarding claim 6, wherein the insufflation fluid is a gas that is supplied to the patient cavity through the medical appliance (fig 6).  
Regarding claim 7, wherein the backup pressure sensor is located at one of: in, on, or through the medical appliance; and within the insufflator (fig 4).  
Regarding claim 9, wherein the insufflator receives pressure measurements from the primary pressure sensor when the primary pressure sensor is positioned at or within a patient incision site (fig 6).  
Regarding claim 10, Torisawa discloses a method comprising: positioning a medical appliance 70 having a primary pressure sensor 128; supplying an insufflation fluid to the patient cavity (¶64); measuring a pressure in the patient cavity by the primary pressure sensor (¶83); controlling the supply of insufflation fluid by an insufflator to the patient cavity based at least on the measured pressure (¶83, fig 12); determining, by a processor associated with the insufflator, that the measured pressure may be 
While Torisawa substantially discloses the invention as claimed, it does not disclose the primary sensor is at or within a patient incision site.
Sekino discloses a primary pressure sensor 222 positioned both on and in a trocar (figs 21 and 22). The sensor allows for pressure sensing in the cavity to be inflated, without initially contacting the gas a further means of deciding on an appropriate insufflation rate (Col.18 ll 39-56).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to place a primary sensor at or within a patient incision site (by adding an additional sensor to the existing sensor 128 and 129) as taught by Sekino as a further means of deciding on an appropriate insufflation rate.
Regarding claim 12, wherein the medical appliance is a trocar (fig 6).  
Regarding claim 13, while Torisawa substantially discloses the invention as claimed, it does not disclose wherein the medical appliance is one of: a needle; a stapler; a grasper; a pair of scissors; a scalpel; a cutter; an electrode; and an end seal. Torisawa does disclose the medical appliance/insertion assisting tool 70 as being used to introduce the endoscope 10. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the medical 
Regarding claim 14, wherein the medical appliance is one of: a multiple access port; and a single access port (fig 6).  
Regarding claim 16, wherein the backup pressure sensor located within the insufflator (fig 6).  
Regarding claim 17, Torisawa discloses an insufflator comprising: a pressurized fluid source 110; a processor (¶95); and a computer-readable media having logic stored thereon (¶95), the logic operable, when executed on the processor, to: receive one or more pressure measurements from a primary pressure sensor 128; the one or more pressure measurements are indicative of a pressure of the patient cavity (pressure sensor 128 detects pressure of cavity into which device is inserted as per ¶83); control a supply of insufflation fluid from the pressurized fluid source to the patient cavity based at least on the pressure measurements from the primary pressure sensor (¶83, fig 12); determining that one or more pressure measurements from the primary pressure sensor may be inaccurate by determining at least one of whether a received signal is not within a proper range of accuracy, whether any error data is received (¶85); and in response to determining that the one or more pressure measurements from the primary pressure sensor may be inaccurate, control the supply of the insufflation fluid by the pressurized fluid source to the patient cavity based at least on a pressure measured by a backup pressure sensor (¶84, ¶85).  

Sekino discloses a primary pressure sensor 222 positioned both on and in a trocar (figs 21 and 22). The sensor allows for pressure sensing in the cavity to be inflated, without initially contacting the gas a further means of deciding on an appropriate insufflation rate (Col.18 ll 39-56).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Torisawa such that the primary pressure sensor (by adding an additional sensor to the existing sensor 128 and 129) is positioned both on and in the trocar as taught by Sekino as a further means of deciding on an appropriate insufflation rate.
Regarding claim 18, wherein the medical appliance is a trocar (fig 4).  
Regarding claim 19, wherein the medial appliance is one of: a needle; a stapler; a grasper; a pair of scissors; a scalpel; a cutter, an electrode; an end seal; a multiple access port; and a single access port (fig 4).  
Regarding claim 20, Torisawa discloses a computer-readable media having logic stored thereon (¶95), the logic operable, when executed on a processor, to: receive pressure measurements from a primary pressure sensor positioned on, in, or through a medical appliance (while the primary sensor 128 of Torisawa is located within the insufflator, the logic doesn’t care where the sensor is located, it only processes the data from the sensors such that it is currently capable of receiving and using pressure measurements from a sensor located on or in the medical appliance just as well as 
Regarding claim 21, wherein the medical appliance is a trocar (fig 4).  
Regarding claim 22, wherein the medial appliance is one of: a needle; a stapler; a grasper; a pair of scissors; a scalpel; a cutter; an electrode; an end seal; a GelPort; and a single access port (fig 4).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torisawa et al (US 2015/0290403) in view of Sekino et al (US 5,328,458) and Marshall et al (US 2008/0004681).
Regarding claim 8, wherein: at least one of the primary pressure sensor or the backup pressure sensor is coupled to a cable; at least a portion of the cable is shielded from electromagnetic frequencies.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the primary pressure sensor or the backup pressure sensor of Torisawa to be coupled to a cable and at least a portion of the cable is shielded from electromagnetic frequencies as taught by Marshall as it is provides a specific means by which to couple the sensors to the insufflator and also minimizes the influence of external electrical signals, which could result in erroneous readings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,646,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims or obvious when the patented claims are viewed with the references used in the 102/103 rejections above.
Response to Arguments
Applicant’s arguments 11/9/2021 are not persuasive. Applicant argues Torisawa does not disclose making a determination on whether a received signal is within a proper range of accuracy and instead teaches at most whether a calculated value derived from pressure sensor measurements exceeds a predetermined value; further, that the calculated difference contemplated by Torisawa is not analogous to the “received signal” in claim 1. The examiner continues to disagree. While Applicant’s claims are interpreted in light of the specification, the limitations are given their broadest reasonable interpretation. While the examiner agrees Torisawa does not disclose determining whether a received signal is not within an expected voltage value (a different, later limitation in claim 1) as it specifically requires the received signal to be comparable to an expected voltage range, determining whether a received signal is not within a proper range of accuracy is a broader limitation as it does not set forth any requirements on what that range is required to be. The disputed limitation does not prevent any calculation (essentially an intermediate step) from being performed on/with the received signal and comparing the calculated value to the threshold defining the proper range of accuracy as, ultimately, it determines whether a signal is not within a proper range of accuracy and thus meets the limitation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783